  
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6131 
 
AN ACT 
To extend the Undertaking Spam, Spyware, And Fraud Enforcement With Enforcers beyond Borders Act of 2006, and for other purposes. 
 
 
1.Extension of the U.S. SAFE WEB ACT of 2006Section 13 of the U.S. SAFE WEB Act of 2006 (Public Law 109–455; 15 U.S.C. 44 note) is amended to read as follows: 
 
13.SunsetEffective September 30, 2020, this Act, and the amendments made by this Act, are repealed, and any provision of law amended by this Act shall be amended to read as if this Act had not been enacted into law. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
